DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the array substrate of claim 1, in particular the limitations of the sub-pixel further comprises a first thin film transistor, a second thin film transistor, a third thin film transistor, and a fourth thin film transistor, the first thin film transistor is electrically connected to the first sub-pixel electrode, the second thin film transistor is electrically connected to the main pixel electrode, the third thin film transistor is electrically connected to the second sub-pixel electrode, and the fourth thin film transistor is electrically connected to the divided voltage line; and wherein a channel aspect ratio of the second thin film transistor is greater than a channel aspect ratio of the first thin film transistor and a channel aspect ratio of the third thin film transistor. The prior art does not disclose or suggest the array substrate of claim 12, in particular the limitations of the sub-pixel further comprises a first thin film transistor, a second thin film transistor, a third thin film transistor, and a fourth thin film transistor, the first thin film transistor is electrically connected to the first sub-pixel electrode, the second thin film transistor is electrically connected to the main pixel electrode, the third thin film transistor is electrically connected to the second sub-pixel electrode, and the fourth thin film transistor is electrically connected to the divided voltage line; and wherein a channel aspect ratio of the second thin film transistor is greater than a channel aspect ratio of the first thin film transistor and a channel aspect ratio third thin film transistor, and the channel aspect ratio of the first thin film transistor is equal to the channel aspect ratio of the third thin film transistor.
The closely related prior art, Jung et al. (US 20160202585) discloses an array substrate, comprising: a plurality of sub-pixels disposed on the substrate and arranged in an array, wherein each sub-pixel comprises a main area (191a), a first sub-area (191c), and a second sub-area (191b); a plurality of gate lines (121), wherein each gate line is disposed in the sub-pixel in each row, and between the main area and the second sub-area; a plurality of data lines (171) and a plurality of divided voltage lines (131, 177), wherein each data line and each divided voltage line are disposed in the sub-pixel in each column, the two adjacent data lines define a pixel boundary, and the divided voltage line is disposed between two adjacent data lines; and a pixel electrode (191), wherein the pixel electrode comprises a main pixel electrode (191a) disposed in the main area, a first sub-pixel electrode (191c) disposed in the first sub-area, and a second sub-pixel electrode (191b) disposed in the second sub-area; wherein the sub-pixel further comprises a first thin film transistor (T2), a second thin film transistor (T3), a third thin film transistor (T4), and a fourth thin film transistor (T1).
However, the prior art does not disclose or suggest the array substrate of claim 1, in particular the limitations of the sub-pixel further comprises a first thin film transistor, a second thin film transistor, a third thin film transistor, and a fourth thin film transistor, the first thin film transistor is electrically connected to the first sub-pixel electrode, the second thin film transistor is electrically connected to the main pixel electrode, the third thin film transistor is electrically connected to the second sub-pixel electrode, and the fourth thin film transistor is electrically connected to the divided voltage line; and wherein a channel aspect ratio of the second thin film transistor is greater than a channel aspect ratio of the first thin film transistor and a channel aspect ratio of the third thin film transistor. Claim 1 is therefore allowed, as are dependent claims 2-11. The prior art does not disclose or suggest the array substrate of claim 12, in particular the limitations of the sub-pixel further comprises a first thin film transistor, a second thin film transistor, a third thin film transistor, and a fourth thin film transistor, the first thin film transistor is electrically connected to the first sub-pixel electrode, the second thin film transistor is electrically connected to the main pixel electrode, the third thin film transistor is electrically connected to the second sub-pixel electrode, and the fourth thin film transistor is electrically connected to the divided voltage line; and wherein a channel aspect ratio of the second thin film transistor is greater than a channel aspect ratio of the first thin film transistor and a channel aspect ratio third thin film transistor, and the channel aspect ratio of the first thin film transistor is equal to the channel aspect ratio of the third thin film transistor. Claim 12 is therefore allowed, as are dependent claims 13-19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES S CHANG/Primary Examiner, Art Unit 2871